Appendix
I. Acknowledgements
A.	AIA  Proceedings
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

B.	Claim Status:
	Claims 1 – 20 are pending claims.
	Claims 13 – 20 are withdrawn below in section II.
	Claims 1 – 12 are examined claims.
	No Claims are canceled.

C.	Application Status:
This Office action is in response to the reply filed on October 6, 2020, (“October 2020 Response”).  The October 2020 Response contained, among other things, “Remarks” (“October 2020 Remarks”); and an updated status of claims (“October 2020 Claims”).

II.	Election/Restrictions
Claims 1 – 12 were elected for examination, without traverse, and Claims 13 – 20 were withdrawn in the October 2020 Remarks. 
III.	Foreign Priority
No Foreign Priority is claimed.
IV.	Objections to the Specification
There are no objections to the Specification.
V.	Objections to the Drawings
There are no objections to the drawings.
VI.	Objections to the Claims
There are no objections to the Claims.
VII.	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.	Statement of Rejection.
Claim(s) 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
B.	The Claimed Structure Cannot be Reasonably Determined
i.e. “apparatus”) alone, or alternatively, Applicants intend claim 1 to be drawn to the structure of the “apparatus” in combination with the “work piece.”
Claim 1 begins: “An apparatus...”  Claims 2 – 12 begin: “The apparatus of Claim....”  From this evidence, a person of ordinary skill in the art could reasonably interpret claims 1, 5, 8 and 11 as being drawn to an “apparatus” alone.
However Claim 1, Lines 8 – 9 recites “a catcher, coaxial to the mandrel, and removable coupled to the work piece at a traveling end of the work piece.”  From this evidence, a person of ordinary skill in the art could reasonably interpret claim 1 as being drawn to an “apparatus” in combination with a “work piece.”
Claim 2, Lines 1 – 2 recites “wherein the traveling end further comprises a coupling feature.”  From this evidence, a person of ordinary skill in the art could reasonably interpret claim 2 as being drawn to an “apparatus” in combination with a “work piece.”
Claim 5, Lines 1 – 2 recites “wherein the catcher exerts a tension in the work piece.”  From this evidence, a person of ordinary skill in the art could reasonably interpret claim 5 as being drawn to an “apparatus” in combination with a “work piece.”
Claim 7, Lines 1 – 2 recites “wherein the deflection of the traveling end with respect to the axis of the mandrel is 5° to 15°.”  From this evidence, a person of ordinary skill in the art could reasonably interpret claim 7 as being drawn to an “apparatus” in combination with a “work piece.”
wherein shear banding is formed within the material at the plastic deformation zone in response to the deflection of the traveling end.”  From this evidence, a person of ordinary skill in the art could reasonably interpret claim 8 also as being drawn to an “apparatus” in combination with a “work piece.”
Also, Claim 11, lines 1 – 3 recites “wherein shear banding is formed within the material at the plastic deformation zone in response to the deflection of at least one of the plurality of rollers.”  From this evidence, a person of ordinary skill in the art could reasonably interpret claim 11 also as being drawn to an “apparatus” in combination with a “work piece.”
Because a potential infringer of claims 1, 2, 5, 7, 8 and 11 would not know if direct infringement required creation or importation (i.e. possession) of the subcombination “apparatus” alone, or if direct infringement required possession of the combination “apparatus” and “work piece,” claims 1, 2, 5, 7, 8 and 11 are indefinite under 35 U.S.C. §112 2nd paragraph.
To overcome this particular 35 U.S.C. §112, 2nd paragraph rejection and assuming Applicants’ original specification supports such an amendment under 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) that if its Applicants desire to claim only the subcombination “apparatus,” the body of Claim 1 must be amended to include (or positively recite) only structure from the claimed apparatus.  Alternatively, if its Applicants desire to claim the combination “apparatus” in addition to the “work piece”, the preambles of claims 1 – 8 must be amended to reflect Applicants’ intent (e.g. claim 1 could be amended to recite --A system comprising--).
VIII.	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1 – 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abney et al. (Abney; U.S. 7,762,114) in view of Rolls-Royce (DE102015109433; IDS provided reference and English translation).
In regards to Claim 1, Abney discloses an apparatus for backward flow forming a material (Column 4, Lines 12 – 15; Figure 1A) comprising: a mandrel 26 (Column 4, Lines 12 – 15; Figure 1A, Item 26) having a headstock 56 (Column 3, Line 67 [Wingdings font/0xE0] Column 4, Lines 1 – 4; Figure 1A, Item 56) at a proximate end of the mandrel (Figure 1A, Items 56 and 26 have their ends proximate one another), the mandrel configured to rotate about an axis 44 (Column 4, Lines 4 – 5; Figure 1A, Item 44); a plurality of rollers 48 disposed radially outward of the mandrel (Column 4, Lines 12 – 15; Figure 1A, Item 48; the citation states of “rollers” although only one is shown in Figure 1A) configured to exert force on the material to form a work piece at a plastic deformation zone (Figure 1A shows the roller feed direction and the material flow and the area of the material that is deformed by the roller which is interpreted as the plastic deformation zone), wherein the work piece flows from the plastic deformation zone between the plurality of rollers and the mandrel toward a distal end of the mandrel (Figure 1A, Item “Material Flow”; shows the material flowing from the roller to the back end of the mandrel away from the headstock).
A.	Abney does not disclose a catcher, coaxial to the mandrel, and removably coupled to the work piece at a traveling end of the work piece. 
Rolls-Royce teaches an apparatus for flow forming a material (Paragraph 0035; Figures 1 – 3 shows the apparatus where the workpiece is pushed into the rollers and moves past the rollers so that the free end of the workpiece travels towards the tailstock 8) comprising: a mandrel 3 having a headstock 6 (Paragraph 0036, Lines 3, 5), the mandrel configured to rotate about an axis (Paragraph 0035; Figures 1 – 3 show the rotation of the mandrel); a plurality of rollers 4’ disposed radially outward of the mandrel configured to exert force on the material to form a work piece at a plastic deformation zone (Figures 1 – 3, Item 4’; shows the rollers coming down against the mandrel and the workpiece moving over the mandrel and through the rollers and being deformed at contact areas of the rollers which are considered the plastic deformation zone(s)), wherein the work piece flows from the plastic deformation zone between the plurality of rollers and the mandrel toward a distal end of the mandrel (Paragraph 0035; Figures 2 – 3 show the workpiece moving over the mandrel and towards the tailstock by axial displacement of element 5); and a catcher 9, coaxial to the mandrel, and removably coupled to the work piece at a traveling end of the work piece (Paragraphs 0030, 0038, 0039; Figures 1 – 4, Item 9 shows the catcher 9 catching the workpiece and the citations state of supporting the workpiece at the tail end and removal of the catcher once the workpiece is completed in Figure 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
In regards to Claim 2, Abney modified by Rolls-Royce further discloses that the traveling end further comprises a coupling feature (The Claims are to an apparatus and have to be interpreted in such a manner.  The traveling end and coupling feature are not part of the apparatus.  Furthermore, a coupling feature is not given a particular definition and it is interpreted that an end of a workpiece is a coupling feature since in Abney the end of the workpiece is free and can be coupled by another device such as being gripped externally; Abney).  
In regards to Claim 3, Abney modified by Rolls-Royce further discloses that the plurality of rollers are configured to travel from the distal end of the mandrel toward the headstock (Figure 1A, Items 48, “Roller Feed”; the arrow shows the roller moving in a direction toward the headstock away from the distal end of the mandrel; Abney).
In regards to Claim 4, Abney modified by Rolls-Royce further discloses that the catcher is configured to travel with the traveling end of the work piece (Paragraphs 0038 – 0039; Figures 1 – 4 show the tailstock can move back and forth and therefore the catcher.  Paragraph 0038 states of the support so it is configured to travel with the end of the workpiece; Rolls Royce).  
In regards to Claim 5, Abney modified by Rolls-Royce further discloses that the catcher exerts a tension in the work piece (Figures 1 – 3; The Claims are to an apparatus and have to be interpreted in such a manner.  Therefore the catcher is 
In regards to Claim 9, Abney modified by Rolls-Royce further discloses that the catcher comprises one of a grab or a clamp (Paragraph 0038 of Rolls-Royce; since the outer surface of the catcher supports the second end of the workpiece this supporting is interpreted as a grab).  
In regards to Claim 10, Abney modified Rolls-Royce further discloses that the mandrel comprises a complex geometry having curves, multi-radial curves, or steps.  
IX.	Claims not rejected by prior art
In regards to Claim 6, Paragraph 0030 of Rolls-Royce states that the catcher is rotatable but does not indicate of oscillatory rotation.  Figures 1 – 4 only show one direction.
With respect to Claim 7, the deflection of the workpiece is not related to the apparatus.
In regards to Claim 8, the prior art does not disclose shear banding is formed within the material at the plastic deformation zone in response to the deflection of the traveling end, however, the traveling end is not part of the apparatus and is to the workpiece.  So the limitation cannot be discussed.
In regards to Claim 11, the prior art does not disclose shear banding is formed within the material at the plastic deformation zone in response to the deflection of at least one of the plurality of rollers however, this limitation is to the workpiece which is not part of the apparatus and cannot be discussed with art.
In regards to Claim 12, the prior art does not disclose of the deflection of the rollers.
X. Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725